Mister President, Mister Secretary-General, dear Heads of Delegations, Ladies and Gentlemen,
I speak to you today on behalf of the European Union. A union founded, like the United Nations, on peaceful cooperation, human rights and fundamental freedoms. We are therefore an unwavering supporter of the United Nations. And of the international organisations to which we join forces for human progress.
This is precisely how we are working with the WHO to defeat COVID-19. Like the whole world, Europe has been hard hit by the pandemic. In the European Union, more than 142,000 people have lost their lives. I salute their memory, and all the COVID-19 victims worldwide. I also pay tribute to all the healthcare professionals that have safeguarded the fabric of our societies.
The crisis caused by the pandemic is unprecedented. It has exacerbated the weaknesses of fragile countries, regions and populations. It has also revealed the fragility of countries that thought they were strong. It has thrown us all into the same sudden battle, against the same common enemy.
The European Union, for its part, has been at the forefront of international cooperation which has raised nearly €16 billion to finance the research and the deployment of vaccines, tests and treatments. And we are mobilized, alongside all the players involved, to ensure that these vaccines and treatments are universally accessible and affordable.
Each nation and each leader has the duty to reflect on the best way to contribute to our common objective. This is true in the fight against the current crisis, as in all global challenges. Kofi Annan said: “To become a good citizen, start in your own community!” It is in this vein that I want to explain why the European Union wants to become stronger and strategically autonomous, alongside an open market. Stronger not only for itself. But also to better contribute to a better world. The crisis has made this goal even more essential. It has awakened a new collective responsibility, to build back better and greener...
Ladies and Gentlemen,
Before the crisis, Europe had already embarked on a path of fundamental transformation. For example, by deciding to become the first carbon-neutral continent by 2050. Or by adopting an ambitious digital agenda, in line with our fundamental values.
This pandemic has increased our determination to transform our economies and societies tenfold. €540 billion have been mobilized for urgent measures from the outset. Then, in July, the European Council decided to mobilise ambitious and unprecedented financial resources: more than €1.8 trillion for the coming years, including €750 billion raised via the issuance of European Union bonds, unprecedented in its nature and size. With this historic decision, we have come together, united and strong, to better assume our responsibilities.
Responsibility begins by seeing things as they are, and not as we would like them to be. In today’s world, the abuse of force, both military and economic, too often supplants argumentation and negotiation. Respect for treaties, a basic principle of international law, comes to be considered optional even by those who, until recently, were its historical guarantors. All this in the name of partisan interests.
More than ever, the European Union is defending the rules-based international order and cooperation based on universal values. The European Union wants to be stronger, more autonomous, and firmer, to defend a fairer world. And it is in this spirit that we lead the implementation of the Paris Agreements. And that we have already integrated the objectives of the 2030 Agenda into our system of economic governance.
We are now developing these values and this open model with greater awareness of our strength, with more realism, and perhaps less naivety. We have faith in the virtues of free and open economies, never in protectionism. But access to our large market — the second largest economic zone in the world, and the first in terms of international trade — will no longer be sold off. From now on, we will better enforce the level playing field, in a market open to those who respect its standards. Whether they leave our Union or want to move closer to it.
The European Union is also committed to advancing overall tax fairness, in particular in the digital sector. Large-scale activities carried out in this area can no longer escape fair taxation. The European Union is committed, alongside the OECD and the G20, to international cooperation to correct this injustice.
Ladies and Gentlemen,
The European Union is an actor for peace and progress, which wants to mobilise its influence and strength to make others more robust as well.
We support the six partners of the Western Balkans in their transformation and integration. We have reaffirmed their European perspective. And we have just decided to open accession negotiations with two more countries among them: Albania and the Republic of North Macedonia.
Through the Eastern Partnership, we are developing our relations with six countries in our neighbourhood. Notably with a view to strengthening institutions and the rule of law. In Belarus, the last presidential election was falsified. We do not accept the results. And we condemn the violent repression of the opposition and of peaceful demonstrations. Repression and intimidation must stop, and all those responsible must be held accountable and sanctioned. We stand with the Belarusian people who must be free, without any external coercion, to choose their own future. Inclusive national dialogue, with OSCE facilitation, is the only realistic path forward.
Fighting impunity also means demanding an independent and credible investigation when the Russian opposition leader Navalny is the victim of an assassination attempt with chemical weapons.
The European Union is also on the side of the Venezuelan people. That is why we are working with the International Contact Group for a peaceful and negotiated solution that must include free, credible and fair elections.
The relationship between Europe and Africa will, I am sure, be the backbone of a fairer and stronger world. Together, we represent some 80 nations and 1.7 billion citizens in this Assembly, the vast majority of whom are among the youngest on the planet. Our two continents have never been so interdependent, for better or for worse. To acknowledge this is neither sterile Afro-pessimism nor naive Afro-optimism. It is to recognize that this interdependence is also a calling. It is to recognize that a strong Europe needs a strong Africa, and vice versa. The potential is huge. Investing, innovating, developing infrastructure, promoting education, supporting health systems: this is the key to forging a mutually beneficial partnership. Let us get inspired by the power of the African concept of Ubuntu: the way of thinking that my humanity is inextricably linked to yours, our destinies are linked, and our individual actions succeed only if they make sense for the common good. This principle of Ubuntu is also the reason for my renewed call to settle the question of debts of the poorest countries, in a spirit of solidarity that also takes into account the effects of the pandemic.
The European Union is concerned about tensions in the Eastern Mediterranean. Unilateral actions and violations of international law must absolutely stop. Together with our Member States, we are undertaking intensive diplomatic efforts to defuse tensions and to promote dialogue. In this spirit, I have proposed the organization of a multilateral conference on the Eastern Mediterranean, in conjunction with the United Nations. Many actors have already responded positively and are ready to discuss the modalities, the agenda and the timetable. Maritime delimitations, security, energy issues, and migration are some of the topics that I believe should be addressed.
We also support the efforts of the United Nations, and where involved, regional organizations, like in Libya or Syria.
The Iran Nuclear Deal remains key for global non-proliferation and regional security. It is therefore essential to preserve the JCPOA and for all parties to fully implement it. The agreement endorsed by UN Security Council Resolution 2231 (2015) remains in place and for us there is no doubt that the sanctions lifting commitments under the agreement continue to apply. While we strongly support the preservation of the Iran deal, we continue to firmly address other concerns, such as the domestic and the regional situation.
We also welcome the start of intra-Afghan negotiations and will support a lasting peace.
In a tormented region, the issue of peace between Palestinians and Israelis is timelier than ever. We must continue to support the legitimate aspirations of both parties. And we remain firmly committed to the two-state solution. We will spare no effort with our international partners, including the Quartet, to facilitate the return of Israelis and Palestinians to the negotiating table, to find a negotiated solution within internationally agreed parameters. For our commitment to international law and UN resolutions is unwavering. At the same time, we welcome Israel’s rapprochement with countries in the region as a positive development for peace and stability in the Middle East.
Ladies and Gentlemen,
Since I became President of the European Council, I have often been asked a question that is both simple and brutal: “In the new rivalry between the United States and China, which side is the European Union on?”
My answer is the following...
We are deeply connected with the United States. We share ideals, values and a mutual affection that have been strengthened through the trials of history. They remain embodied today in a vital transatlantic alliance. This does not prevent us from occasionally having divergent approaches or interests.
We do not share the values on which the political and economic system in China is based. And we will not stop promoting respect for universal human rights. Including those of minorities such as the Uighurs. Or in Hong Kong, where international commitments guaranteeing the rule of law and democracy are being questioned.
China is a crucial partner in addressing common challenges, such as global warming, COVID-19 or debt relief in Africa. And China is also an important trade partner. Yet we are determined to rebalance this relationship towards greater reciprocity and fairer competition. A spirit that we are also cultivating with ASEAN members, with which we will continue to deepen our relationship.
Ladies and Gentlemen,
We stand on the side of the fundamental values of democracy, human rights, the rule of law and cooperation. It’s our compass to pursue our interests. The European Union is an autonomous force, master of our choices, master of our destiny.
Finally, on behalf of the European Union, I want to reaffirm this essential conviction: there can be no progress without progress in women’s empowerment. Discrimination against women remains one of the major obstacles to development. We must fight this relentlessly. Equality between men and women, as well as the protection of diversity, particularly sexual diversity, remains one of the major challenges of our time.
The European Union will continue to be a driving force for multilateralism and the rules-based international order. Our support for the UN remains as strong as ever, and we will continue to support the implementation of the Secretary General’s reforms. Because we need a strengthened and effective multilateral system. This requires an even stronger UN to deliver results that advance world peace. Europe, stronger and more resolute, will be at your side to make the world a better and fairer place to live.
Thank you.